DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on December 23, 2020 has been received. Claims 1-7 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Specification
The disclosure is objected to because of the following informalities: “elasthan” (paragraphs 0011, 0015) should read “elastane.”  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: “the person’s residual breast,” “the person’s back,” and “the person’s left and right axillae” should read “a residual breast of the person,” “a back of the person,” and “left and right axillae of the person,” respectively, to provide clear antecedent basis and enhance clarity. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “elasthan” should read “elastane.” Appropriate correction is required.
7 is objected to because of the following informalities: “the person’s collarbone” and “the person’s twelfth rib” should read “a collarbone of the person” and “a twelfth rib of the person,” respectively, to provide clear antecedent basis and enhance clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein there is a hole in the compressive layer that is located and sized such that the consistent compression is not applied to the person's residual breast.” The limitation is indefinite, as it is unclear what structure is included or excluded by the negative functional limitation “located and sized such that the consistent compression is not applied to the person's residual breast.” The claim does not provide a clear link between the location/size of the hole, the residual breast, and the compression (or lack thereof) provided by the compressive layer. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein there is a hole in the compressive layer that is located and sized such that when the bra is worn, an outer perimeter of the hole approximately surrounds the person’s residual breast such that the compressive layer does not cover the residual breast and the consistent compression is not applied to the person's residual breast.”
Claim 4 recites the limitation “a thick seam located around the hole in the compressive layer.” Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “seam” in claim 4 is used by the claim to mean “a trim, finish, or binding” while the accepted meaning is “the joining of two pieces (as of cloth or leather) by sewing usually near the edge” or “the stitching used in such a joining” (see definitions 1a and 1b via Merriam-Webster). The term is indefinite because the specification does not clearly redefine the term. Applicant’s specification merely states: “As shown in Figure 3, the outside of the hole can be reinforced using a thick seam.” However, Figure 3 appears to depict the “seam” as a reinforcing piece of material surrounding the hole (e.g., in the manner of a trim, finish, or binding), and not a structure that joins two pieces of cloth or fabric.
Claim 7 recites the limitation “the width of the compressive layer located between the mastectomized site and the person’s residual breast.” There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, the Examiner will interpret the limitation as follows: “a width of the compressive layer [configured to be] located between the mastectomized site and the person’s residual breast.”
Dependent claims are rejected at least for depending from rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 3, and 6 recite the limitations “wherein there is a hole in the compressive layer that is located and sized such that the consistent compression is not applied to the person's residual breast,” “a prosthesis positioned over the mastectomized site,” and “the width of the compressive layer located between the mastectomized site and the person’s residual breast.” The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not contain language such as “configured to” or “when the bra is worn” (e.g., “wherein there is a hole in the compressive layer that is located and sized such that the consistent compression is not applied to the person's residual breast when the bra is worn,” “a prosthesis configured to be positioned over the mastectomized site,” and “the width of the compressive layer configured to be located between the 
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, and 7, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Haley (US PG Pub 2013/0252512) in view of Tetu (US Patent No. 4,222,387).

a compressive layer (12) configured to extend around a person's torso (see Figs. 1-2 and paragraphs 0002-0003, 0012-0015, and 0020; and note below); 
wherein the compressive layer is configured to provide consistent compression (a) around the person's residual breast, (b) at a mastectomized site, (c) at the person's back, and (d) at the person's the left and right axillae (see Figs. 1-4 and paragraphs 0012-0015 and 0020 and note below; body portion 12 is made of a single piece of material formed from a cotton/Lycra blend and would reasonably be configured to provide consistent compression across the extent of the compressive layer, including opposite front/chest panels 14, 16 which correspond to left/right breast and axillae portions of the wearer, and back panel 18 which corresponds to a back of the wearer).
Haley fails to further disclose wherein there is a hole in the compressive layer that is located and sized such that the consistent compression is not applied to the person's residual breast; and the bra further comprises a fabric overlay on top of the compressive layer comprising a cup located over the hole in the compressive layer to hold the residual breast.
However, Tetu teaches a bra (1) for use after a unilateral mastectomy (see column 1, lines 5-64), the bra including a base layer (3, 9, 45) configured to extend around a person’s torso (see Figs. 1, 3, and 4) so as to cover a portion of the person around a residual breast of the person and a mastectomized site of the person (see Figs. 1, 3, and 4 and column 2, lines 50-66), the base layer including a hole that is located and sized such that the base layer does not cover the person’s residual breast (see Figs. 1 and 3 and column 3, line 33 - column 4, line 2; cup 7 is removable so as to provide a hole that exposes the person’s residual breast), the bra further 
	Therefore, based on Tetu’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Haley’s bra to further include a hole in the compressive layer that is located and sized such that the consistent compression is not applied to the person's residual breast; and a fabric overlay on top of the compressive layer comprising a cup located over the hole in the compressive layer to hold the residual breast; as doing so would allow the wearer to completely uncover the residual breast when desired, for marital or nursing purposes, while still keeping the mastectomized site covered, and to also allow normal and conventional use of the bra when the residual breast is covered.
Regarding the limitation “a bra for use in reducing the risk of truncal lymphedema after unilateral mastectomies,” Haley and Tetu together teach a bra configured to be worn over a patient’s chest after a unilateral mastectomy, and for providing compression to the patient’s chest (see paragraphs 0001-0006 of Haley and column 1, lines 1-12 and 51-64 of Tetu), and therefore together teach a bra that is capable of being used in reducing the risk of truncal lymphedema after unilateral mastectomies. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Haley and Tetu together teach the structure as claimed, and Haley also discloses wherein the compressive layer (12) is made of a single piece of material formed from a cotton/Lycra blend (see paragraphs 0012-0015 and 0020 of Haley) and would reasonably be capable of providing consistent compression across the extent of the compressive layer, including opposite front/chest panels 14, 16 which correspond to left/right breast and axillae portions of the wearer, and back panel 18 which corresponds to a back of the wearer; depending on the wearer’s size, and how tightly the bra is fitted to the wearer’s body. See MPEP 2173.05(g).

Regarding claim 3, the modified bra of Haley (i.e., Haley in view of Tetu) is further disclosed to comprise a prosthesis (35 of Tetu) positioned over the mastectomized site and located between said compressive layer (3, 7, 45 of Tetu) and said fabric overlay (5, 7 of Tetu; see Fig. 1 and column 3, lines 10-66 of Tetu).

Regarding claim 4, the modified bra of Haley (i.e., Haley in view of Tetu) is further disclosed to comprise a thick seam (17 of Tetu; see note above regarding “seam” under the 
It is noted that the word “thick” is a relative term, and Tetu appears to depict a seam (17) that is at least as thick as the one depicted in Applicant’s own Figures (see Applicant’s Fig. 2A). The Examiner notes that no claimed dimensions have been provided so as to provide a particular thickness for the limitation “thick.”

Regarding claim 6, the modified bra of Haley (i.e., Haley in view of Tetu) is further disclosed to comprise a hook and loop fastener (26 of Haley) across the width of the compressive layer located between the mastectomized site and the person's residual breast (see Fig. 1 and paragraphs 0012-0014 of Haley; hook and loop fastener 26 is located across the width of the compressive layer 12 and is located between left and right front panels 14, 16 which correspond to the mastectomized site and the person's residual breast).

Regarding claim 7, the modified bra of Haley (i.e., Haley in view of Tetu) is further disclosed wherein the compressive layer (12 of Haley) has a width sufficient to extend from the person's collarbone to the person's twelfth rib when located around the person's torso (see Figs. 1-2 of Haley) and further comprising arm holes in the compressive layer (arm holes formed/defined by shoulder straps 49, 59; see Figs. 1-2 and paragraphs 0015-0017 of Haley).
Regarding the limitation “a width sufficient to extend from the person's collarbone to the person's twelfth rib when located around the person's torso,” Haley and Tetu together teach a bra that appears to cover the majority of the wearer’s chest (see Figs. 1-2 of Haley) and is capable of being used to extend from an intended wearer’s collarbone to twelfth rib when worn, depending Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

	
Claim 2, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Haley and Tetu, as applied to claim 1 above, in view of Naumann (US Patent No. 8,562,553).
	Regarding claim 2, Haley and Tetu together teach the limitations of claim 1, as discussed above, but fail to further teach wherein said consistent compression that the compressive layer is configured to apply is from 20 to 40 mmHg pressure.
	However, Naumann teaches a post-operative compressive garment for applying an adjustable amount of compression to a wearer’s chest (see Fig. 3; column 1, lines 6-19; and column 5, line 53 – column 6, line 9) comprising a compressive layer (1) configured to be adjusted to a pressure between 20 to 40 mmHg (see column 4, lines 35-56 and column 5, line 57 – column 6, line 9), so as to allow the pressure exerted by the garment to be adjusted at variable periods post-operation as appropriate, for promoting healing and reducing scarring, bleeding, and swelling (see column 1, lines 13-19; column 2, lines 15-50; column 4, lines 35-56; and column 5, line 57 – column 6, line 9).	
	Therefore, based on Naumann’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Haley’s compressive layer to be configured to provide an adjustable amount of consistent compression/pressure between 20 to 40 mmHg, as doing so would allow the pressure exerted by .
	
Claim 5, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Haley and Tetu, as applied to claim 1 above, in view of Gasco-Buisson et al. (herein Gasco-Buisson)(US PG Pub 2015/0011141).
	Regarding claim 5, Haley and Tetu together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the compressive layer is about 63% polyamide and about 37% elastane fabric. Instead, Haley teaches wherein the compressive layer is a cotton/lycra (i.e., cotton/elastane) blend (see paragraph 0013).
	However, Gasco-Buisson teaches a compressive upper body garment (see at least Fig. 9 and paragraphs 0009-0017 and 0047), made of a compressive layer that is about 63% polyamide and about 37% elastane fabric (see paragraph 0010), as such a fabric would allow for optimum stretching with less force and greater recovery power, so as to provide enhanced comfort, quick shape recovery, and a closely conforming fit (see paragraphs 0006 and 0010).
	Therefore, based on Gasco-Buisson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Haley’s cotton-elastane blend to be a polyamide-elastane blend comprising about 63% polyamide and about 37% elastane, as such a fabric would allow for optimum stretching with less force and greater recovery power, so as to provide enhanced comfort, quick shape recovery, and a closely conforming fit.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732